The appellants filed the bill in this case to establish the right to inherit the estate of J. Y. Olive, deceased, by seeking a specific performance of an agreement to adopt them and to make them his heirs at law. The pleading and proof does not bring this case within the influence of Prince v. Prince,194 Ala. 455, 69 So. 906, and it is more properly governed by the recent case of Marietta v. Faulkner, 126 So. 635,1 wherein said Prince Case was discussed and differentiated, and which said last case fully justified the trial court in denying the complainants relief and in dismissing the bill of complaint.
The decree of the circuit court is affirmed.
Affirmed.
SAYRE, THOMAS, and BROWN, JJ., concur.
1 220 Ala. 561.